                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

REGINA BARTON, as personal representative
for the estate of Jeffry Alan Barton                                                 PLAINTIFF

v.                                    No. 6:13-CV-06057

GEORGE WRIGHT, in his official capacity
as Hot Spring County Jail Administrator, et al.                                  DEFENDANTS

                                             ORDER

        On August 10, 2017, the Court stayed this case pending Defendants’ interlocutory appeal

of the Court’s opinion and order denying summary judgment on the basis of qualified immunity.

The mandate (Doc. 120) of the Court of Appeals has now been entered on the docket. The Court

of Appeals reversed this Court’s denial of qualified immunity to Defendant George Wright,

affirmed the denial of qualified immunity to Defendant Amie Martin, and did not reach the issue

of official capacity liability. Because the decision of the Court of Appeals did not terminate this

case, the matter is again pending in this Court.

        IT IS THEREFORE ORDERED that Plaintiff’s individual capacity claims against George

Wright are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that the stay entered in this case is lifted, and this matter will

be set for trial by separate order.

        IT IS SO ORDERED this 10th day of December, 2018.

                                                            /s/ Robert T. Dawson
                                                            Honorable Robert T. Dawson
                                                            United States District Judge
